



Exhibit 10.1


GENERAL CABLE CORPORATION


January 7, 2015


Emerson Moser
Via Hand Delivery


RE: Promotion to SVP, General Counsel and Corporate Secretary


Dear Emerson,


It is with great pleasure that I present you the terms for your promotion to
SVP, General Counsel and Corporate Secretary. In this capacity you would be a
member of the General Cable Operating Committee and would report directly to me.


Following are the principle terms of this position:


Title:
Senior Vice President, General Counsel and Corporate Secretary
Location:
Highland Heights, KY
Effective Date:
January 12, 2015
Reports to:
President and Chief Executive Officer, General Cable Corporation
Base Salary:
Annual base salary of $325,000 (USD), paid in bi-weekly installments and subject
to deductions for taxes and other withholdings as required by law or the
policies of the Company.
Annual
Incentive
Awards:
You will be eligible to participate in the Global Annual Incentive Plan (GAIP)
design for all members of the Operating Committee with a target of $225,000
(USD). Overall performance measurements will consist of 80% Financial (65%
EBITDA and 15% CCC in Days) and 20% Strategic, and will be allocated based on
your Corporate Role.
Long-Term Incentive
Awards:
You will be eligible for Long-Term Incentive (LTI) awards under the Company’s
2005 Stock Incentive Plan with an annual target value of $550,000. Key features
of the plan design are currently being reviewed and in discussion with
Compensation Committee, and will be confirmed no later than Feb. 2015.
Executive Severance:
You will be eligible for the Executive Severance Plan, which includes; 18
months’ pay for involuntary termination, plus 1.5 target bonus, plus prorated
bonus. Included is a Change in Control provision of 24 months’ pay, 2 times
target bonus and an annual prorated bonus. In addition, you will receive medical
coverage continuation and outplacement services.





Sincerely,
/s/ Greg Kenny


Greg Kenny
President and Chief Executive Officer
General Cable Corporation





